Opinion by
Mr. Chief Justice McBride.
This was an action at law. The Circuit Court found that defendants were indebted to plaintiff in the sum of $269, and rendered judgment for that sum, but also adjudged that each party pay its own costs. In an action at law, costs follow the judgment as a matter of course: Sections 562, 564, L. O. L.
Let a judgment be entered in favor of plaintiff for $269, and for its costs and disbursements in the court below and in this court. Modified.
Mr. Justice Bean, Mr. Justice Eakin and Mr. Justice McNary concur.